DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Constantine et al (US 2010/0008248 A1) in view of Finn et al (US 2011/0158112 A1) further in view of Bugenhagen (US 2012/0131466 A1).
Regarding claims 1 and 5, Constantine discloses a system for testing performance of a network, said network used to provide customer services to a customer from a service provider (Fig. 1 and 2nd, 7th, and 27th paragraphs) at a committed information rate (CIR) (36th and 41st paragraph, test rate of at least 1Gbps and/or testing in a network with link rate up to 10Gbps are the committed information rate provided by the provider to customer) comprising: 
a customer traffic monitor to determine a packet rate at which a plurality of packets are sent from a traffic source (32nd and 43rd paragraphs, collecting statistics related to the received TCP traffic including TCP throughput measurements); 
a traffic generator coupled to said customer traffic monitor, to generate one or more synthetic packets at a synthetic packets rate (38th, 39th and 45th paragraph, generating background IP traffic with a traffic load rate for TCP sessions) such that to bring a total traffic rate equivalent to an intended test rate that is the CIR (36th and 41st paragraph, test rate of at least 1Gbps and/or testing in a network with link st paragraph, generation of background connectionless traffic at a user defined fixed or variable bandwidth up to the full line rate capacity); 
wherein said traffic generator merges said synthetic packets with the packets (35th paragraph, two consecutive packets of TCP traffic may be separated by one or more packets of connectionless traffic), being transmitted to a destination (51st paragraph, each packet includes IP source and IP destination for transmission); and
wherein at least one of said plurality of customer packets or said one or more synthetic packets is delayed during said merging (35th paragraph, two consecutive packets of TCP traffic may be separated by one or more packets of connectionless traffic.  Herein, packets of connectionless traffic are delayed to be merged with packets of TCP traffic).  
Constantine does not disclose merging synthetic packets with customer packets being transmitted to a destination without disrupting existing customer traffic.  Finn discloses that synthetic frames are generated and inserted into user data streams without disrupting user data streams for delivery to destination (Figs. 1 and 8 and 30th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include merging synthetic frames and user data streams during transmission in Constantine’s network, as suggested by Finn, to test in service network’s performance.
Constantine does not disclose a monitor to determine customer packet rate at which a plurality of customer packets are sent from a traffic source by the customer.  Bugenhagen discloses that the monitoring point 145 might measure throughput of network traffic associated with a particular device on a customer network (40th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include measurement of customer traffic in Constantine’s network, as suggested by Finn, to determine network performance.

  Regarding claims 2 and 6, Constantine disclose that wherein said total traffic rate is a sum of the customer packet rate and the synthetic packets rate (36th and 41st paragraph, test rate of at least 1Gbps st paragraph, generation of background connectionless traffic at a user defined fixed or variable bandwidth up to the full line rate capacity). 
  
Regarding claims 3 and 7, Constantine discloses that wherein said synthetic packets are merged when there is a delay between two customer packets (35th paragraph, two consecutive packets of TCP traffic may be separated by one or more packets of connectionless traffic).  


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Constantine, Finn, and Bugenhagen further in view of Zami et al (US Patent No. 7,539,414 B2).
Regarding claims 4 and 8, Constantine discloses that two consecutive packets of TCP traffic may be separated by one or more packets of connectionless traffic (35th paragraph).  Constantine does not disclose that wherein said delay is greater than a predetermined threshold.  Zami discloses inserting a waiting packet if the threshold duration between packets is exceeded (col. 2, lines 20-29).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include packet insertion when a threshold duration is exceeded in Constantine’s system, as suggested by Zami, to keep connection from being disconnected.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
Applicant argues in page 4 that the prior art does not teach “wherein at least one of said plurality of customer packets or said one or more synthetic packets is delayed during said merging”.  Examiner respectfully disagrees.  Constantine discloses that two consecutive packets of TCP traffic may be separated by one or more packets of connectionless traffic (35th paragraph).  Herein, packets of connectionless traffic are delayed to be merged with packets of TCP traffic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472